Title: To Alexander Hamilton from Thomas Parker, 6 October 1799
From: Parker, Thomas
To: Hamilton, Alexander


Winchester [Virginia] October 6, 1799. “… It is with the Utmost pain that I am again Compelled to ask for a Supply of money for the Troops. Many of the men who have been enlisted between five & six months have never Recd a Shilling of pay & only part of their Bounty & the arts & Insinuations of the Enemies to our administration has had such an Effect on the minds of many of them that I do not Know what will be the Concequence If a Supply is not Shortly sent on. When Captain Bishops Company were about to march they were so destitute of necessaries that I was obliged to advance them some Shoes Tents Shirts & overalls from our Regimental Store; In addition to this a pecuniary aid was found necessary and … a Respectable Merchant of this place agreed to advance them Two months pay.… A Considerable number of our men are entirely without waistcoats of any Kind & all our Coats are Expended. These articles with woolen overalls are much wanted.”
